Citation Nr: 0109298	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-08 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to 
service-connected residuals of a fusion for herniated nucleus 
pulposus of the L5-S1.

2.  Entitlement to an increased evaluation for residuals of a 
fusion for herniated nucleus pulposus of the L5-S1, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran, who had active service from October 
1965 to October 1968, as well as previous service, appealed 
those decisions.

As a preliminary matter, in an October 2000 informal brief on 
appeal the veteran's representative raised an issue as to an 
earlier effective date.  In this claim, additional benefits 
have not been granted to the veteran by either the RO or the 
Board, and a claim for an earlier effective date for 
additional benefits, whether an increased rating or grant of 
service connection, is currently premature.  


REMAND

The veteran is seeking service connection for degenerative 
disc disease of the cervical spine, to include on a secondary 
basis, and an increased evaluation for residuals of a fusion 
for herniated nucleus pulposus of the L5-S1.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by a veteran's 
active service or for a disability proximately due to, or the 
result of, a service-connected disability.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (2000).  

The VA now has a broadened duty to assist the veteran in the 
prosecution of his claims.  On November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (the "Act" or "VCAA"), 
which substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes potentially relevant to 
the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

As to the veteran's cervical spine disability, the Board 
notes that the veteran's central premise is that this is 
secondary to his service-connected lumbar spine disability.  
A January 1999 opinion from one of the veteran's private 
physicians, Carissa Heim Stone, M.D. relates that there is a 
relationship between the veteran's degenerative joint disease 
of the cervical spine and his service-connected lumbar spine 
disorder.  However, the VA examiner who performed the April 
1999 examination discounted any possible secondary 
relationship, but did endorse a possible direct relationship 
with the veteran's service.  The Board finds that reconciling 
what appears to be conflicting opinions may be useful in this 
claim.

Turning to the veteran's claim for a higher evaluation, the 
Board initially notes that the veteran was hospitalized at 
the Medical Center in Independence, Missouri in 1998 for his 
low back disorder.  In March 1999 correspondence, the 
veteran's representative informed the VA that the veteran was 
planning to have surgery on his back.  The April 1999 VA 
examination report contains no reference to planned surgery, 
but a May 1999 treatment record from Kansas University 
Physicians Inc. referenced upcoming surgery.  However, no 
further reference to surgery is contained in the claims file.  
In order to fulfill the duty to assist, the VA must obtain 
these surgical records, or determine that the veteran did not 
complete the surgery. 

In addition, a January 1999 treatment record from the Kansas 
University Physicians Inc. noted that the veteran had bowel 
and bladder involvement because of his service-connected 
disability.  While a May 2000 rating decision denied service 
connection for these disabilities as separate entities, a 
reading of the treatment record seems to indicate that these 
were additional manifestations of the veteran's service-
connected disorder, and not separate disease entities.  The 
April 1999 VA examination report makes no reference to bowel 
or bladder involvement, nor does it reference other possible 
neurological involvement.  Another VA examination, to include 
a neurological component, may be useful to determine the 
current level of disability.

Finally, the veteran stated in his substantive appeal 
received in April 2000 that he had to take a medical 
retirement from his previous employer, the VA medical center 
in Kansas City, Missouri as a result of his service-connected 
disability.  These records may be potentially useful in this 
claim.

In light of the above, the veteran's claims are REMANDED for 
the following:

1.  After obtaining any contact addresses 
and authorization, the RO is requested to 
obtain full treatment records pertaining 
to the veteran's lumbar spine disorder 
not already of record.  In this respect, 
the RO is requested to inquire as to 
whether the veteran underwent the surgery 
that was referenced in the March 1999 
correspondence and May 1999 treatment 
record.  If the veteran did not have 
surgery, this fact should be clearly 
noted in the claims file.

2.  Thereafter, the RO is requested to 
afford the veteran a VA examination by a 
board of two physicians, a neurologist 
and an orthopedist, who have never 
examined him previously.  The examiners 
are asked to determine an etiology of the 
veteran's degenerative joint disease of 
the cervical spine.  In this regard, they 
are asked to reconcile their conclusions 
with what are conflicting medical 
opinions as to etiology.  They are also 
asked to comment on the April 1999 VA 
examiner's opinion that the degenerative 
joint disease may be the result of 
service.

In addition, the examiners are asked to 
determine the nature and severity of the 
veteran's service-connected degenerative 
disc disease of the lumbosacral spine.  
The examiners should provide a thorough 
description of the current manifestations 
of the veteran's service-connected 
degenerative disc disease.  Such tests as 
the examining physicians deem appropriate 
should be performed.  Findings should be 
reconciled in the resulting report.  The 
examiners should also answer the 
following questions: 

a.  Does the veteran have symptoms 
compatible with sciatic neuropathy with 
characteristic pain, and if so, are such 
symptoms persistent?

b.  Does the veteran have demonstrable 
muscle spasm, absent ankle jerk, bowel or 
bladder problems, or other neurological 
findings appropriate to the site of the 
diseased disc?

c.  Does the veteran have only little 
intermittent relief from his 
intervertebral disc syndrome?

d.  Does the veteran have recurring 
attacks of intervertebral disc syndrome, 
with intermittent relief?

The examiners should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

e.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms.)?

f.  If the answer to question (e) is yes, 
the examiner should provide an opinion as 
to whether any such findings identified 
in question (e) together with the 
veteran's disability would be the 
equivalent of pronounced intervertebral 
disc syndrome with only little 
intermittent relief.

g.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

h.  If the answer to question (g) is yes, 
the examiners should provide an opinion 
as to whether the veteran's disability 
with any such findings identified in 
question (g) would be the equivalent of 
pronounced intervertebral disc syndrome 
with only little intermittent relief.

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physicians in 
conjunction with the examination so that 
they may review pertinent aspects of the 
appellant's medical history.  All 
examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiners for 
review.

3.  After obtaining any necessary 
authorization, the RO is also requested 
to obtain the veteran's personnel records 
from his last employer, the VA medical 
center in Kansas City.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action deemed necessary by 
the Act is completed with respect to the 
veteran's claims.

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims on the basis of all relevant 
evidence and the applicable laws and 
regulations.  The RO is also requested to 
consider the potential applicability of 
VAOPGCPREC 36-97 (issued December 12, 
1997), which held that Diagnostic Code 
5293 involves loss of range of motion 
because the nerve defects and resulting 
pain associated with injury to the 
sciatic nerve may cause limitation of 
motion of the cervical, thoracic, or 
lumbar vertebrae.  If any benefit sought 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.







The purpose of this REMAND is to obtain additional 
development and to comply with the requirements of the Act, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




